Citation Nr: 1143008	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO. 08-33 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for allergies.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1957 to March 1960.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

Additionally, regardless how a claimed psychiatric disorder was claimed by the Veteran, or was specified in rating decisions, when a claimant makes a claim for a specific psychiatric disorder, the claimant is seeking service connection for an acquired psychiatric disability manifested by psychiatric symptoms, regardless of how those symptoms are diagnosed or labeled. Clemons v. Shinseki, 23 Vet. App. 1 (2009). As such, the Board has recharacterized the issue for service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, including PTSD.

The Board notes that additional evidence has been received since the September 2008 statement of the case. The Veteran submitted a waiver of RO jurisdiction. 38 C.F.R. § 19.31 (2010).

In July 2011, the Veteran submitted copies of medical records in which she highlighted non service-connected medical disorders.  If she wishes to file a claim for service connection for any of these disorders, she should submit those claims on a VA Form 21-526 (Veteran's Application for Compensation and/or Pension).

The newly submitted evidence contains statements and records which refer to many different private providers and to the Veteran retiring from General Motors due to disability. If the Veteran would like VA to obtain any of these records, she should submit VA Form 21-4142 (Authorization and Consent to Release Information) for each healthcare provider. She was sent a copy of this form in October 2007.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).
The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran contends that her current psychiatric disorder is due to two separate, unreported sexual assaults in service. The first rape was in late 1957 or early 1958, and the Veteran reports that she became pregnant. She stated that she went absent without leave (AWOL) following the incident. Review of her DD 214 and service personnel records confirms three days lost due to being AWOL in February 1958. Service treatment records show that she miscarried three months later in April 1958. The second rape occurred in March or April 1959, and the Veteran reports becoming pregnant again. Service treatment records also show a possible second pregnancy and miscarriage in April 1959. 

The Veteran should be given a VA examination to determine whether the sexual assaults she reports occurred in service are related to her current psychiatric disorder, including PTSD. McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must provide a medical examination when it is necessary to decide the claim).

The Veteran contends that her participation in a gas chamber exercise during service caused allergies. Symptoms include headaches and nausea and are controlled by antihistamines. The Veteran should be given a VA examination to determine if there is a relationship between the alleged in service incident and her current symptoms. Id.

Along with the newly submitted evidence, the Veteran submitted several copies of VA Form 21-4142 (Authorization and Consent to Release Information). VA should obtain the treatment records of each listed provider. Some of these records have been obtained, but the following are still outstanding or incomplete:


(a) Womack Army Hospital records dated from March 1958 to June 1959;
(b) Dr. B.P.A. from 1991 to 1993.
(c) Dr. S.R. treatment records dated from 1993 to 1995.
(d) Dr. Z.V. treatment records dated from 2000 to 2004.
(f) Dr. G.A. treatment records dated from October 2006 to October 2007.
(g) Tuscaloosa VA Medical Center (VAMC) records from 2008 to the present (the claims file presently contains records from 2006 to 2008).

38 C.F.R. § 3.159(c)(1) defines reasonable efforts in obtaining records outside the custody of the federal government as "an initial request for the records, and, if the records are not received, at least one follow-up request." While some of the above records were requested, there do not appear to be follow-ups to these requests. New requests should be submitted.

The Veteran is in receipt of Social Security Administration (SSA) disability benefits. These records should be obtained, since there is a possibility they may help substantiate the Veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). Expedited handling is requested.)

1. Obtain the Veteran's complete Womack Army Hospital records dated from March 1958 to June 1959.
Evidence of attempts to obtain these records should be associated with the claims file. 

2. Obtain the Veteran's complete Dr. B.P.A. treatment records dated from 1991 to 1993. Evidence of attempts to obtain these records should be associated with the claims file. 

3. Obtain the Veteran's complete Dr. S.R.. treatment records dated from 1993 to 1995. Evidence of attempts to obtain these records should be associated with the claims file. 

4. Obtain the Veteran's complete Dr. Z.V. treatment records dated from 2000 to 2004. Evidence of attempts to obtain these records should be associated with the claims file. 

5. Obtain the Veteran's complete Dr. G.A. treatment records dated from October 2006 to October 2007. 
Evidence of attempts to obtain these records should be associated with the claims file. 

6. Obtain the Veteran's complete Tuscaloosa VAMC records from 2008 to the present. Evidence of attempts to obtain these records should be associated with the claims file. 

7. Obtain the Veteran's complete SSA disability benefits records. Evidence of attempts to obtain these records should be associated with the claims file. 

8. Only after completing steps one through six, schedule the Veteran for a VA examination to determine the nature and etiology of her psychiatric disorder, including PTSD. The entire claims file must be made available to the VA examiner.

Advise the examiner that sexual assault in service has been conceded. The Veteran's description of those events should be accepted as true.

The examiner should conduct a complete history and diagnose any psychiatric disorders.

The examiner should offer an opinion as to whether any current psychiatric disorder at least as likely as not (50/50 probability) is related to the two sexual assaults in service, had its onset in service, or is otherwise related to service.

All opinions should be supported by a clear rationale and a discussion of the facts and medical principles.

9. Only after completing steps one through six, schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed allergies. The entire claims file must be made available to the VA examiner.

The examiner should conduct a complete history and physical and diagnose any allergic disorders. He should note whether symptoms of headaches and nausea are included in his diagnoses.

The examiner should offer an opinion as to whether any current allergies are at least as likely as not (50/50 probability) related to service, including to any time in a gas chamber, or otherwise had their onset in service.

All opinions should be supported by a clear rationale and a discussion of the facts and medical principles.

10. After completing the above action, the claims should be readjudicated. If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).

